Opinion issued November 14, 2008






 









In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00913-CV 



IN RE KADAR HAMILTON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator, Kadar Hamilton, has filed a petition for a writ of mandamus asking
this Court to direct respondent (1) to vacate her order of November 11, 2008 denying
relator's "Motion to Dismiss Under Texas Family Code Section 152.202" and to
direct respondent to dismiss the petition for modification of conservatorship filed by 
real party in interest, Rebecca Mincy.  Relator also filed a motion for  emergency stay.
	We deny the petition for writ of mandamus and the motion to stay. 
PER CURIAM
	Panel consists of Chief Justice Radack and Justices Nuchia and Higley.
1.               
              
 -